As filed with the Securities and Exchange Commission on October 30, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:November 30, 2013 Date of reporting period:August 31, 2013 Item 1. Schedules of Investments. WBI Absolute Return Balanced Fund Schedule of Investments August 31, 2013 (Unaudited) Shares COMMON STOCKS - 32.27% Value Chemical Manufacturing - 2.66% LyondellBasell Industries N.V. - Class A (a) $ Clothing and Clothing Accessories Stores - 1.61% Foot Locker, Inc. Computer and Electronic Product Manufacturing - 2.29% Maxim Integrated Products, Inc. Credit Intermediation and Related Activities - 1.02% Royal Bank of Canada (a) Electrical Equipment, Appliance, and Component Manufacturing - 2.56% Emerson Electric Co. Forestry and Logging - 1.72% Weyerhaeuser Co. Miscellaneous Manufacturing - 3.97% Coach, Inc. Hasbro, Inc. Oil and Gas Extraction - 1.64% Encana Corp.(a) Printing and Related Support Activities - 1.01% Avery Dennison Corp. Professional, Scientific & Technical Services - 2.49% Infosys Ltd. - ADR Publishing Industries (except Internet) - 3.48% Symantec Corp. Telecommunications - 1.00% BCE, Inc. (a) Utilities - 6.82% Duke Energy Corp. Exelon Corp. Pinnacle West Capital Corp. TOTAL COMMON STOCKS (Cost $24,582,937) Principal Amount CORPORATE BONDS - 16.20% Value Advertising Agencies - 0.67% Omnicom Group, Inc. $ 4.45%, 8/15/2020 Aerospace Product and Parts Manufacturing - 0.49% Lockheed Martin Corp. 4.25%, 11/15/2019 Agencies, Brokerages, and Other Insurance Related Activities - 0.19% Aon PLC 3.50%, 9/30/2015 Beverage Manufacturing - 0.19% Anheuser-Busch Cos., LLC 4.50%, 4/1/2018 Business Support Services - 0.93% Western Union Co. 5.93%, 10/1/2016 Depository Credit Intermediation - 1.03% Citigroup, Inc. 5.125%, 5/5/2014 6.125%, 11/21/2017 Wells Fargo & Co. 5.00%, 11/15/2014 Electric Power Generation, Transmission and Distribution - 0.19% Exelon Generation Co., LLC 5.20%, 10/1/2019 Health and Personal Care Stores - 0.20% Express Scripts, Inc. 3.125%, 5/15/2016 Household Appliance Manufacturing - 0.32% Whirlpool Corp. 6.50%, 6/15/2016 Insurance Carriers - 1.92% American International Group, Inc. 5.85%, 1/16/2018 Cigna Corp. 8.30%, 1/15/2033 Wellpoint, Inc. 3.125%, 5/15/2022 Investigation and Security Services - 0.14% Tyco International Finance 3.375%, 10/15/2015 Machinery Manufacturing - 0.60% Kennametal, Inc. 2.65%, 11/1/2019 Management of Companies and Enterprises - 0.90% JPMorgan Chase & Co. 2.60%, 1/15/2016 Medical and Diagnostic Laboratories - 0.21% Laboratory Corporation of America Holdings 3.75%, 8/23/2022 Medical Equipment and Supplies Manufacturing - 0.13% Zimmer Holdings, Inc. 4.625%, 11/30/2019 Miscellaneous Manufacturing - 1.08% Mattel, Inc. 1.70%, 3/15/2018 Motion Picture and Video Industries - 0.70% Viacom, Inc. 3.50%, 4/1/2017 Newspaper, Periodical, Book, and Directory Publishers - 0.25% Thomson Reuters Corp. 3.95%, 9/30/2021 Non-Depository Credit Intermediation - 0.90% American Express Credit 2.80%, 9/19/2016 General Electric Capital Corp. 5.55%, 10/15/2020 Non-Metallic Mineral Mining and Quarrying - 0.72% Potash Corporation of Saskatchewan, Inc. 3.25%, 12/1/2017 Office Supplies, Stationery, and Gift Stores - 0.88% Staples, Inc. 2.75%, 1/12/2018 Pharmaceutical and Medicine Manufacturing - 0.85% Amgen, Inc. 2.125%, 5/15/2017 Securities and Commodity Contracts Intermediation and Brokerage - 1.39% Goldman Sachs Group, Inc. 3.625%, 2/7/2016 Prudential Financial, Inc. 3.00%, 5/12/2016 Software Publishers - 0.94% BMC Software, Inc. 4.25%, 2/15/2022 Symantec Corp. 2.75%, 6/15/2017 Traveler Accommodation - 0.38% Marriott International, Inc. 3.25%, 9/15/2022 TOTAL CORPORATE BONDS (Cost $12,780,905) Shares EXCHANGE-TRADED FUNDS - 14.11% Value iShares Floating Rate Bond ETF PIMCO Enhanced Short Maturity ETF Vanguard Short-Term Corporate Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $10,968,985) EXCHANGE-TRADED NOTES - 6.83% iPath U.S. Treasury 10-Year Bear ETN (b) TOTAL EXCHANGE-TRADED NOTES (Cost $5,313,789) SHORT-TERM INVESTMENTS - 31.07% Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (c) Total Short-Term Investments (Cost $24,159,576) TOTAL INVESTMENTS IN SECURITIES (Cost $77,806,192) - 100.48% Liabilities in Excess of Other Assets - (0.48)% ) NET ASSETS - 100.00% $ ADR - American Depositary Receipt ETF - Exchange-Traded Fund ETN - Exchange-Traded Note (a) U.S. traded security of a foreign issuer. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of August 31, 2013. WBI Absolute Return Balanced Plus Fund Schedule of Investments August 31, 2013 (Unaudited) Shares COMMON STOCKS - 30.26% Value All Other Miscellaneous Electrical Equipment and Component Manufacturing - 0.89% Siemens AG - ADR $ Chemical Manufacturing - 3.53% Eli Lilly & Co. Computer and Electronic Product Manufacturing - 4.64% Apple, Inc. Telefonaktiebolaget LM Ericsson - ADR Credit Intermediation and Related Activities - 0.91% Royal Bank of Canada (a) Fabricated Metal Product Manufacturing - 0.88% Sturm Ruger & Co., Inc. Food Manufacturing - 2.21% ConAgra Foods, Inc. Funds, Trusts, and Other Financial Vehicles - 4.33% American Capital Agency Corp. Redwood Trust, Inc. Insurance Carriers and Related Activites - 0.81% Cincinnati Financial Corp. Mining (except Oil and Gas) - 0.80% Pan American Silver Corp. (a) Oil and Gas Extraction - 1.65% Encana Corp. (a) Printing and Related Support Activities - 0.86% Avery Dennison Corp. Publishing Industries (except Internet) - 1.24% Thomson Reuters Corp. (a) Support Activities for Mining - 2.50% Ensco PLC - Class A (a) Telecommunications - 0.75% Rogers Communications, Inc. - Class B (a) Transportation Equipment Manufacturing - 0.89% TAL International Group, Inc. Utilities - 3.37% Exelon Corp. TOTAL COMMON STOCKS (Cost $513,827) EXCHANGE-TRADED FUNDS - 15.83% iShares Floating Rate Bond ETF PIMCO 0-5 Year High Yield Corporate Bond Index ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $380,481) EXCHANGE-TRADED NOTES - 4.17% iPath U.S. Treasury 10-Year Bear ETN (b) TOTAL EXCHANGE-TRADED NOTES (Cost $79,994) Shares SHORT-TERM INVESTMENTS - 37.69% Value Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (c) Total Short-Term Investments (Cost $724,845) TOTAL INVESTMENTS IN SECURITIES (Cost $1,699,147) - 87.95% Other Assets in Excess of Liabilities - 12.05% NET ASSETS - 100.00% $ ADR - American Depositary Receipt ETF - Exchange-Traded Fund ETN - Exchange-Traded Note (a) U.S. traded security of a foreign issuer. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of August 31, 2013. WBI Absolute Return Dividend Growth Fund Schedule of Investments August 31, 2013 (Unaudited) Shares COMMON STOCKS - 73.99% Value Administrative and Support Services - 3.05% Robert Half International, Inc. $ All Other Miscellaneous Electrical Equipment and Component Manufacturing - 1.95% Siemens AG - ADR Beverage and Tobacco Product Manufacturing - 2.79% Fomento Economico Mexicano S.A.B. de C.V. - ADR Chemical Manufacturing - 8.48% Agrium, Inc. (a) Eastman Chemical Co. Novo Nordisk A/S - ADR Clothing and Clothing Accessories Stores - 2.45% Foot Locker, Inc. Computer and Electronic Product Manufacturing - 5.62% Apple, Inc. Maxim Integrated Products, Inc. Data Processing, Hosting, and Related Services - 4.00% Automatic Data Processing, Inc. Electrical Equipment, Appliance, and Component Manufacturing - 4.20% Emerson Electric Co. Food and Beverage Stores - 3.89% Kroger Co. Food Services and Drinking Places - 1.01% Cracker Barrel Old Country Store, Inc. Gasoline Stations - 0.84% Delek U.S. Holdings, Inc. Miscellaneous Manufacturing - 4.13% Coach, Inc. Oil and Gas Extraction - 4.26% Suncor Energy, Inc. (a) Professional, Scientific, and Technical Services - 7.00% Jack Henry & Associates, Inc. Nielsen Holdings N.V. (a) URS Corp. Real Estate - 0.98% Equity Lifestyle Properties, Inc. Semiconductor Machinery Manufacturing - 2.96% KLA-Tencor Corp. Software Publishers - 3.11% SAP AG - ADR Symantec Corp. Steel Foundries (except Investment) - 1.02% Schnitzer Steel Industries, Inc. - Class A Support Activities for Mining - 2.82% Ensco PLC - Class A (a) Surgical Appliance and Supplies Manufacturing - 5.19% Baxter International, Inc. ResMed, Inc. Utilities - 4.24% Pinnacle West Capital Corp. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $44,983,140) Shares SHORT-TERM INVESTMENTS - 25.55% Value Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) Total Short-Term Investments (Cost $15,635,727) TOTAL INVESTMENTS IN SECURITIES (Cost $60,618,867) - 99.54% Other Assets in Excess of Liabilities - 0.46% NET ASSETS - 100.00% $ ADR - American Depositary Receipt (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of August 31, 2013. WBI Absolute Return Dividend Income Fund Schedule of Investments August 31, 2013 (Unaudited) Shares COMMON STOCKS - 59.66% Value All Other Miscellaneous Electrical Equipment and Component Manufacturing - 0.95% Siemens AG - ADR $ Building Material and Garden Equipment - 3.93% Home Depot, Inc. Chemical Manufacturing - 2.74% Agrium, Inc. (a) Clothing and Clothing Accessories Stores - 2.73% Foot Locker, Inc. Computer and Electronic Product Manufacturing - 5.87% Apple, Inc. Telefonaktiebolaget LM Ericsson - ADR Food Manufacturing - 5.71% Campbell Soup Co. ConAgra Foods, Inc. Funds, Trusts, and Other Financial Vehicles - 2.41% American Capital Agency Corp. General Merchandise Stores - 2.98% Wal-Mart Stores, Inc. Insurance Carriers and Related Activites - 4.74% Cincinnati Financial Corp. Fidelity National Financial, Inc. - Class A First American Financial Corp. Mining (except Oil and Gas) - 0.85% Pan American Silver Corp. (a) Miscellaneous Manufacturing - 4.21% Coach, Inc. Oil and Gas Extraction - 3.25% Suncor Energy, Inc. (a) Primary Metal Manufacturing - 1.90% Steel Dynamics, Inc. Worthington Industries, Inc. Professional, Scientific & Technical Services - 3.19% Infosys Ltd. - ADR Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.14% Evercore Partners, Inc. - Class A Software Publishers - 4.49% Symantec Corp. Support Activities for Mining - 2.90% Ensco PLC - Class A (a) Telecommunications - 1.88% BCE, Inc. (a) Rogers Communications, Inc. - Class B (a) Utilities - 3.79% Pinnacle West Capital Corp. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $1,020,107) Shares SHORT-TERM INVESTMENTS - 41.75% Value Invesco STIT-Treasury Portfolio - Institutional Class, 0.02% (b) Total Short-Term Investments (Cost $698,489) TOTAL INVESTMENTS IN SECURITIES (Cost $1,718,596) - 101.41% Liabilities in Excess of Other Assets - (1.41)% ) NET ASSETS - 100.00% $ ADR - American Depositary Receipt (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of August 31, 2013. WBI Funds Notes to the Schedule of Investments August 31, 2013 (Unaudited) Note 1 – Securities Valuation The WBI Absolute Return Balanced Fund, the WBI Absolute Return Balanced Plus Fund, the WBI Absolute Return Dividend Growth Fund, and the WBI Absolute Return Dividend Income Fund’s (each a “Fund” and collectively, the “Funds”) investments in securities are carried at their fair value. Equity securities including common stocks and exchange-traded funds that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Corporate bonds, including listed issues, are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in level 2 of the fair value hierarchy. Options are valued using the composite pricing via the National Best Bid and Offer quotes. Composite pricing looks at the last trade on the exchange where the option is traded. If there are no trades for an option on a given business day, as of closing, the Funds will value the option at the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Options that are valued based on quoted prices from the exchange are categorized in level 1 of the fair value hierarchy. Options that are valued at the mean of the highest bid price and lowest asked price are categorized in level 2. Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of August 31, 2013: WBI Absolute Return Balanced Fund Level 1 Level 2 Level 3 Total Common Stocks Agriculture, Forestry, Fishing, and Hunting $ $
